RESOLUCIÓN
Conforme a la información recibida de las autoridades pertinentes, y ante el pronóstico de que las condiciones del tiempo se deteriorarán por el paso de la tormenta tropical Isaac por Puerto Rico, se decreta la suspensión de los tra-bajos en la Rama Judicial y el cierre de las Secretarías de los Tribunales durante la tarde de hoy, 22 de agosto de 2012, con cargo a la licencia por desastre natural.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388 y 389 del *503Código Político de 1902 (1 L.P.R.A. secs. 72 y 73), por lo que se considerará esta tarde, 22 de agosto de 2012, como si fuera un día feriado.
Cualquier término a vencer ese día y mientras dure la emergencia, se extenderá hasta que las condiciones del tiempo permitan reanudar las labores en los tribunales.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo